Citation Nr: 0028226	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, on 
a direct basis or secondary to exposure to herbicides.

2.  Entitlement to service connection for a disorder 
manifested by weakness in the extremities, on a direct basis 
or secondary to exposure to herbicides. 

3.  Entitlement to service connection for a bilateral eye 
disorder, manifested by irritation and impaired vision, on a 
direct basis or secondary to exposure to herbicides. 

4.  Entitlement to service connection for bilateral hearing 
loss, on a direct basis or secondary to exposure to 
herbicides. 

5.  Entitlement to service connection for a disorder 
manifested by loss of sexual drive, on a direct basis or 
secondary to exposure to herbicides. 

6.  Entitlement to service connection for a disorder 
manifested by abdominal pain, on a direct basis or secondary 
to exposure to herbicides. 

7.  Entitlement to service connection for a disorder 
manifested by fatigue, on a direct basis or secondary to 
exposure to herbicides. 

8.  Entitlement to service connection for a disorder 
manifested by sleep disturbance, on a direct basis or 
secondary to exposure to herbicides. 


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967 and from November 1990 to May 1991.

The instant appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico.

The veteran, in June 1993 correspondence with the RO, seems 
to have raised a claim for a dental disorder.  Further, in 
June 1996 he filed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability).  Since 
these issues have not been developed by the RO, they are 
referred to the RO for appropriate action.  

In addition, the Board notes that in his May 1996 substantive 
appeal in this case, the veteran indicated that his disorders 
were due to the toxic environment of the Gulf War.  In 
response, the RO informed the veteran by letter dated in 
March 1997 that benefits may be paid for an undiagnosed 
illness and indicated that additional information was 
necessary.  The veteran replied to the March 1997 letter in 
April 1997 with treatment records and written statements from 
lay persons.  However, as the undiagnosed illness claims have 
not been adjudicated by the RO in the first instance under 
38 U.S.C.A. § 1117 (West Supp. 2000) and 38 C.F.R. § 3.317 
(1999), they are referred to the RO for adjudicatory action.

The Board notes that the veteran is not represented in this 
appeal.  The veteran designated the Puerto Rico Public 
Advocate for Veterans Affairs (PRPAVA) as his representative 
in September 1994.  However, that power of attorney was 
revoked in April 1999 when the RO received a power of 
attorney in favor of the Vietnam Veterans of America (VVA).  
38 C.F.R. § 20.607 (1999).  The veteran was notified by 
letter dated in March 2000 that his claim was being certified 
to the Board and that his files were being transferred to 
Washington, DC.

By letter dated June 14, 2000, the VVA notified the Board and 
the veteran that it was unable to handle the veteran's claim 
as the power of attorney was sought to be conferred on the 
VVA after the case had been certified to the Board.  It 
appears that the VVA was unaware until that time that the 
veteran had attempted to confer his power of attorney upon 
the VVA.  In fact, documents in the claims folder reveal that 
the RO continued to provide copies of VA correspondence to 
the PRPAVA, as opposed to the VVA, until March 2000.  In 
September 2000 the Board sent a letter to the veteran 
indicating he had an opportunity to choose another 
representative.  The veteran declined to do so, and stated 
that he did not want any representative other than the VVA.  
As a result, the veteran is not represented in this appeal.  
See also 38 C.F.R. § 20.608 (1999).


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran has any of the disorders listed in 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).

2.  No competent medical evidence has been submitted to show 
that any of the veteran's claimed disorders can be attributed 
to in-service exposure to herbicides.

3.  No competent evidence has been submitted to show a 
current hearing loss disability.

4.  A skin disorder was not incurred during the veteran's 
first period of service.

5.  A skin disorder pre-existed the veteran's second period 
of service.

6.  No competent evidence has been submitted to show an 
increase in disability of the veteran's skin disorder during 
his second period of active service. 


CONCLUSION OF LAW

The claims of entitlement to service connection for a skin 
disorder, a disorder manifested by weakness in the 
extremities, a bilateral eye disorder, bilateral hearing 
loss, a disorder manifested by loss of sexual drive, a 
disorder manifested by abdominal pain, a disorder manifested 
by fatigue, and a disorder manifested by sleep disturbance 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that he has a skin 
disorder, including cysts, a rash, and chloracne; a disorder 
manifested by weakness in the extremities; a bilateral eye 
disorder manifested by irritation and impairment of vision; 
bilateral hearing loss; a disorder manifested by loss of 
sexual drive; a disorder manifested by abdominal pain; a 
disorder manifested by fatigue; and a disorder manifested by 
sleep disturbance as a result of Agent Orange exposure; 
therefore, he believes service connection is warranted for 
these disorders.

Under 38 U.S.C.A. § 1110 compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  Before service 
connection may be decided, however, the initial question for 
resolution is whether the veteran has submitted a well-
grounded claim in accordance with 38 U.S.C.A. § 5107 (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  "[I]n 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)(citations omitted).  The Board finds 
that this requirement has not been satisfied for the 
veteran's claims for entitlement to service connection for a 
skin disorder, a disorder manifested by weakness in the 
extremities, a bilateral eye disorder, bilateral hearing 
loss, a disorder manifested by loss of sexual drive, a 
disorder manifested by abdominal pain, a disorder manifested 
by fatigue, and a disorder manifested by sleep disturbance.

VA regulations presume that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam era was exposed to certain herbicide 
agents if he has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  In this 
case, the veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.2 (1999).  The diseases listed in 38 C.F.R. 
§ 3.309(e) are as follows:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Board has reviewed all the evidence of record, including 
VA treatment records dated from 1981 to 1997, including an 
April 1982 Agent Orange examination; private treatment 
records dated from 1982 to 1994; and statements from the 
veteran and his representative.  None of the pertinent 
medical evidence, however, shows a diagnosis of a disorder 
which is in the list of diseases subject to presumptive 
service connection as a result of exposure to certain 
herbicide agents.  

The Board notes that the veteran asserts that he has 
chloracne; however, the competent medical evidence does not 
show a diagnosis of that disorder.  As a layperson, he is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because there is no competent evidence of record that the any 
of the veteran's claimed disorders would be presumptively 
service connected under 38 C.F.R. § 3.309(e), the Board 
concludes that, based on the evidence presently of record, 
the veteran has not submitted well-grounded claims for 
presumptive service connection.  See McCartt v. West, 12 Vet. 
App. 164, 167 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the Board finds that the veteran has not 
submitted well-grounded claims on this basis either.

The aforementioned medical records show that the veteran has 
complained of skin problems, weakness in the extremities, 
problems with visual acuity and eye irritation, loss of 
sexual drive, abdominal pain, fatigue, and sleep disturbance.  
He has also reported hearing problems.  The veteran has been 
diagnosed with various disorders, including atopic 
dermatitis, tinea cruris, contact dermatitis, dyshidrosis of 
the hands and feet, fibromyalgia syndrome, lumbosacral 
sprain, dry eyes, erectile dysfunction, IBS (irritable bowel 
syndrome), rule out diverticulitis, and various psychiatric 
disorders, including PTSD, depression, and anxiety.  

However, there is no competent evidence of record of a nexus 
between Agent Orange exposure and the veteran's claimed 
disorders.  Brock v. Brown, 10 Vet. App. 155 (1997).  The 
Board notes that service medical records show that in 
February 1991, during his second period of active duty, the 
veteran sought treatment for a skin disorder which he 
attributed to Agent Orange exposure.  Evaluation by a 
dermatologist was requested; however, no dermatologist was 
available at the facility to which he was referred.  The 
Board finds that the references in the February 1991 records 
to Agent Orange amount to nothing more than a transcription 
of lay history as provided by the veteran.  As such, they are 
insufficient to make the skin disorder claim well grounded.  
See e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
the evidence cited above does not tend to show that it is 
plausible that any of the veteran's claimed disorders are a 
result of exposure to Agent Orange during service, the Board 
finds that his claims for service connection for residuals of 
Agent Orange on a direct basis are not well-grounded.

The Board also finds that the claims for service connection 
are not well-grounded when considered on a direct basis 
irrespective of Agent Orange exposure.  As regards the claims 
for a disorder manifested by weakness in the extremities, a 
bilateral eye disorder, a disorder manifested by loss of 
sexual drive, a disorder manifested by abdominal pain, a 
disorder manifested by fatigue, and a disorder manifested by 
sleep disturbance, there is no competent evidence of record 
which links the onset of the claimed disorders to military 
service or to any applicable presumptive period following 
service.  

As regards the claim for a hearing loss disability, there is 
no evidence of a current hearing loss which satisfies the 
definition of VA hearing loss disability.  The Board notes 
that the service medical records from the veteran's first 
period of service noted normal hearing despite right external 
otitis during a June 1967 separation examination.  Further, a 
September 1967 separation examination revealed audiometric 
findings but did not indicate disabling hearing loss.  Prior 
to the veteran's second period of service, a September 1988 
audiogram did not show hearing loss which satisfied the 
definition of VA hearing loss disability.  Audiometric 
testing at the time of the veteran's March 1991 separation 
examination did show hearing loss which met the VA 
definition; however, there is no more recent medical evidence 
which shows current hearing loss disability.  As a result, 
the hearing loss claim cannot be well-grounded.  See 
38 C.F.R. § 3.385 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability[,] there can 
be no valid claim").

As regards the claim for a skin disorder, the Board notes 
that the service medical records from the veteran's first 
period of service show no skin complaints other than the 
removal of a sebaceous cyst on the forehead in August 1967.  
The April 1982 Agent Orange examination noted mild dermatitis 
on the right hand and foot, and subsequent treatment records 
diagnosed dermatitis and dyshidrosis of the hands and feet.  
A September 1988 National Guard enlistment examination noted 
mild peeling of the palms and soles.  After he was called to 
active duty, in February 1991, service medical records 
diagnosed "chronic dermatitis."  However, his skin was 
noted to be normal during his March 1991 separation 
examination.  Recent treatment records note a rash of the 
hands and feet and dry hands. 

Thus, the record shows that a skin disorder was not incurred 
during either period of active service.  Even assuming that 
the presumption of soundness attached despite the 1988 
National Guard examination which noted a skin disorder on 
enlistment, the Board finds that the aforementioned evidence 
clearly and unmistakably demonstrates that a skin disorder 
preexisted the veteran's second entrance onto active duty.  
See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  Further, 
the medical evidence does not show that a pre-existing skin 
disorder was aggravated during his second period of service.  
Considering the lack of medical evidence of an increase in 
disability of the veteran's skin disorder during his second 
period of active service, including the separation 
examination which noted normal clinical evaluation of the 
skin, the Board finds that the claim of entitlement to 
service connection for a skin disorder is not well grounded.  
In addition, there is no medical evidence of record which 
links any current skin disorder to service.  For these 
reasons, the Board finds that service connection for a skin 
disorder on a direct basis is also not well grounded.

Only if the claimant submits a well-grounded claim does VA 
have the duty to assist him in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  Where a claimant refers to a specific 
source of evidence that could make his claim plausible, VA 
has a duty to inform him of the necessity to submit that 
evidence to complete his application for benefits.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has no 
outstanding duty to inform the veteran of the necessity to 
submit certain evidence to complete his application for VA 
benefits, 38 U.S.C.A. § 5103(a) (West 1991), in this case, 
because nothing in the record suggests the existence of 
evidence that might establish well-grounded claims for 
service connection for a skin disorder, a disorder manifested 
by weakness in the extremities, a bilateral eye disorder, 
bilateral hearing loss, a disorder manifested by loss of 
sexual drive, a disorder manifested by abdominal pain, a 
disorder manifested by fatigue, and a disorder manifested by 
sleep disturbance.


ORDER

The claims for entitlement to service connection, on a direct 
basis or secondary to exposure to herbicides, for a skin 
disorder, a disorder manifested by weakness in the 
extremities, a bilateral eye disorder, bilateral hearing 
loss, a disorder manifested by loss of sexual drive, a 
disorder manifested by abdominal pain, a disorder manifested 
by fatigue, and a disorder manifested by sleep disturbance 
are denied. 


REMAND

The Board notes that the veteran was informed that the issue 
of entitlement to service connection for a nervous condition, 
claimed as post-traumatic stress disorder (PTSD), was denied 
in a September 1993 letter and that correspondence from the 
veteran dated October 25, 1993, serves as his Notice of 
Disagreement with respect to that issue. 

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding the claim for 
service connection for a psychiatric disorder, including 
PTSD.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue an SOC, the Board should remand the issue to the RO, 
not refer it there, for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should furnish the veteran an SOC 
on the issue of entitlement to service 
connection for a psychiatric disorder, 
including PTSD, which was denied by the 
RO in September 1993.  He should be 
advised of the necessity of filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL 
	Veterans Law Judge
	Board of Veterans' Appeals

 



